OPINION of the Court, by
Judge Owsley.
The question in this case is, whether where the lessor of the plaintiff in ejectment is a feme, the action will abate by her marriage ?
It was decided by this court in the case of Robertson vs. Morgan (ante 148), that an action of ejectment would not abate by the death of the lessor of the plaintiff, and the same doctrine has been recognized bv the court of appeals of Virginia — See 1 Hen. and Mun. 531.
If this doctrine be correct, of which there can be no doubt, it follows very clearly that the marriage of the lessor of the plaintiff, she being a feme, will not have the effect to abate the suit.- — Judgment affirmed, &c.